  Case 2:15-cr-00189-CCC Document 40 Filed 04/01/21 Page 1 of 2 PageID: 105
PROB 12A
(7/93)

                                 United States District Court
                                             for
                                   District of New Jersey
                           Report on Offender Under Supervision
his
Name of Offender: Anderson Clarke                                                        Cr.: 15-00189-001
                                                                                         PACTS #: 419670

Name of Sentencing Judicial Officer:     THE HONORABLE WILLIAM H. WALLS
                                         SENIOR UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 04/18/2017

Original Offense:   Attempt and Conspiracy to Commit Mail Fraud, 18 U.S.C. § 1349

Original Sentence: 4 years’ probation

Special Conditions: Financial Disclosure and New Debt Restrictions

Type of Supervision: Probation                               Date Supervision Commenced: April 18, 2017

                                  NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number      Nature of Noncompliance

  1                    Failed to satisfy restitution.
  2                    Failed to satisfy community service hours.


U.S. Probation Officer Action:

Throughout his term of probation, Clarke has paid $13,088.37 towards his fine. His supervision is due to
expire on April 17, 2021, with an outstanding fine balance of $405,656.13. The Financial Litigation Unit
of the United States Attorney’s Office was notified of the expiration of supervision and has a standing order
for garnishment of his earnings and all future income tax refunds via the Treasury Offset Program (TOP).
This Office recommends the supervision term be allowed to expire as scheduled since the restitution order
remains imposed as a final judgement, pursuant to Title 18, U.S.C., Sections 3554 & 3613.

On May 22, 2018, Clarke’s conditions of supervision were modified to include 25 hours of community
service for periods of unemployment. Clarke has not been working since November 10, 2019 following an
injury sustained to his elbow and shoulder while working for Parcel Inc., a contracted delivery service by
Walmart Inc. On December 3, 2019, Clarke filed a Worker’s Compensation Claim and was approved for
physical therapy, undergoing surgery, and payment as result of the claim. He underwent physical therapy
throughout 2020 and surgery on January 25, 2021 to correct his shoulder injury. Due to his injury and the
verification received regarding Clarke’s Worker’s Compensation Claim, he was not referred for community
service. At this time, the Probation Office in the Eastern District of New York recommends the community
service condition be suspended, and the supervision term be allowed to expire as scheduled.
  Case 2:15-cr-00189-CCC Document 40 Filed 04/01/21 Page 2 of 2 PageID: 106
                                                                                        Prob 12A – page 2
                                                                                         Anderson Clarke

                                                        Respectfully submitted,

                                                        SUSAN M. SMALLEY, Chief
                                                        U.S. Probation Officer

                                                        Elisa Martinez

                                                         By:   ELISA MARTINEZ
                                                               Supervising U.S. Probation Officer

/ kam

PREPARED BY:



Kelly A. Maciel                  03/29/2021
KELLY A. MACIEL                     Date
U.S. Probation Technician

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

X Suspend Community Service Hours and Allow Supervision to Expire as Scheduled on April 17, 2021
  (as recommended by the Probation Office)
  Submit a Request for Modifying the Conditions or Term of Supervision
   Submit a Request for Warrant or Summons
   Other



                                                                Signature of Judicial Officer


                                                                  4/1/2021
                                                                             Date
